Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Ms. Amy Dobbelaere on 05/09/2022.

The application has been amended as follows: 
1. In claim 29, line 3, after "chemotherapy" insert “with a chemotherapeutic agent”.
2. In claim 29, line 4, after “administering” insert “an effective amount”.
3. In claim 44, line 3, after "chemotherapy" insert “with a chemotherapeutic agent”.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 08/24/2020 overcomes all the rejections made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejections are herein withdrawn.
Applicant’s amendment filed on 08/24/2020, and Applicant’s arguments filed on 08/24/2020 have been considered, and found persuasive. Upon further consideration, the following rejections are herein withdrawn:
1) The rejection of claim(s) 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ik Soo Kim, (KR 20020091641, PTO-1449), in view of Jung et al. (Pain 118, 2005, 10-14, PTO-1449) is herein withdrawn.
2) The rejection of claim(s) 40, 42, 43, 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IkSoo Kim, (KR 20020091641, PTO-1449), in view of Jung et al. (Pain 118, 2005,10-14, PTO-1449) as applied to 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 41, above, further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, page 710-712; pages 1524-1528) is herein withdrawn.
Further, the rejections of claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 9,018,222; over claims of US Patent 10,149,852; over claims of US Patent 10,624,896, are herein withdrawn. Note: Applicant has filed Terminal Disclaimers.

In light of the Applicant's arguments, and amendment to the claims filed on 08/24/2020, and examiner’s amendment above, claims 29, 32-40, 42-47 are allowed and renumbered to claims 1-16.
The instant invention as defined by claims 29, 32-40, 42-47 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627